Citation Nr: 1709818	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial higher rating for vascular venous insufficiency, right lower extremity, evaluated as 30 percent disabling prior to January 25, 2016, and 40 percent disabling thereafter. 

 2.  Entitlement to an initial higher rating for vascular venous insufficiency, left lower extremity, evaluated as 30 percent disabling prior to January 25, 2016, and 40 percent disabling thereafter. 

 3.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance (A&A) of another person or based on being permanently housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which effectuated the April 2011 Board's award of service connection for venous insufficiency of the right and left lower extremities and assigned noncompensable ratings, effective June 14, 2004. 

In September 2015, the Board determined that the issue of entitlement to SMC had been raised by the record in conjunction with the increased ratings claims pursuant Akles v. Derwinski, 1 Vet. App. 118 (1991) and remanded all of the issues for further development.  

In an August 2012 rating decision, the RO assigned evaluations of 30 percent for the period from June 14, 2004 to June 22, 2010, and 10 percent for the period from June 23, 2010 for venous insufficiency of the bilateral lower extremities.  Then, in a March 2014 rating decision, the RO assigned evaluations of 30 percent for venous insufficiency of the bilateral lower extremities from the date of award of service connection.  Moreover, in a February 2016 rating decision, the RO assigned 40 percent evaluations for each extremity, effective January 25, 2016.  Although higher ratings were granted, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal, these issues remain in appellate status and have been characterized as set forth on the front page of this decision.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board also notes that the Veteran has reported that his service-connected venous insufficiency of the right and left lower extremities impact his ability to work.  In this regard, the Veteran has been awarded a total rating based on individual employability due in part to his service-connected venous insufficiency, effective June 14, 2004, the date of award of service connection, until January 25, 2016, the date the Veteran's disabilities met the schedular criteria for a total maximum 100 percent combined disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  From the date of award of service connection, June 14, 2004, the Veteran's vascular venous insufficiency of the right lower extremity has been manifested by persistent edema, stasis pigmentation, varicose veins, pain, fatigue, and aching after prolonged standing or walking, but without persistent ulcers of the right lower extremity.

2.  From the date of award of service connection, June 14, 2004, the Veteran's vascular venous insufficiency of the left lower extremity has been manifested by persistent edema, stasis pigmentation, varicose veins, pain, fatigue, and aching after prolonged standing or walking, but without persistent ulcers of the left lower extremity.

3.  Prior to aggravation, the Veteran's baseline level of venous insufficiency of the right and left lower extremities was noncompensable (0 percent), the noncompensable pre-aggravation baseline level of disability is deducted from the current 40 percent level of disability and results in a 40 percent disability rating each for venous insufficiency of the right and left lower extremities.

4.  The Veteran's service-connected disabilities do not render him so helpless as to be in need of the regular aid and attendance of another individual.

5.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for vascular venous insufficiency of the right lower extremity are met, effective June 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

2.  The criteria for a 40 percent rating, but no higher, for vascular venous insufficiency of the left lower extremity are met, effective June 14, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

3.  The criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the issues on appeal, the Veteran has not alleged that VA has failed to fulfill its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In its prior Board remand, the Board directed the AOJ to ensure all updated VA treatment records were obtained and afford the Veteran a VA examination.  VA treatment records dated to October 2015 were obtained and associated with the record.  

Additionally, the Veteran has been afforded a VA examination in January 2016 to evaluate the severity of his service-connected venous insufficiency of the right and left lower extremities as well as determine whether the Veteran required the aid and attendance of another person.  Although the Veteran's representative has asserted that this examination is insufficient because the examiner did not consider relevant evidence of record, the Board finds that the VA examination is adequate because, as discussed below, it was based upon review of the electronic record, consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent January 2016 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

As such, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board may proceed to a decision.


II.  Initial Rating Claims

The present appeal involves the Veteran's claim that the severity of his vascular venous insufficiency of the right and left lower extremities warrants higher initial disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service-connected vascular venous insufficiency of the right and left lower extremities have been rated under 38 C.F.R. § 4.104, Diagnostic Code 7121.  Under Diagnostic Code 7121 phlebitis is rated as follows: with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.

The Veteran filed his claim for service connection on June 14, 2004.  The Veteran was afforded a VA examination in August 2004.  On examination, the Veteran had bilateral varicose veins, perhaps worse on left.  The examiner observed that the Veteran had bilateral venous stasis skin changes, most prominent on the medial aspect of the ankles.  He also had pitting edema of the left much more than right ankle and pre-tibial areas.  At that time, the examiner opined that the varicose veins, edema, and stasis dermatitis is not due to diabetes.

An October 2004 Social Security Administration (SSA) disability benefits examination showed that the Veteran had 2-3+ peripheral edema with stasis dermatitis.  

A February 2005 private medical opinion indicated that there was a connection between venous insufficiency and the Veteran's diabetes mellitus.  

The Veteran was afforded a VA examination in March 2006 for TDIU purposes.  On examination, the Veteran had very reddened, bluish reddened lower extremities up to mid-calf area that were tender to the tough.  There was 2+ pitting edema.  

Subsequently, an August 2006 private clinical record noted that the Veteran had a history of leg swelling and pain dating back nearly ten years.  His had been diagnosed with venous insufficiency, but his symptoms had been mild; however, approximately two years ago, he began to develop pain and stasis type changes in his skin, left worse than right.  

A February 2008 private opinion stated that the Veteran had longstanding swelling of his legs that have contributed to him having difficulty walking.  The swelling was caused by his venous insufficiency.  

VA clinical records also show lower extremity edema, leg discoloration and poor circulation consistent with venous insufficiency.  The Veteran had support stockings that he usually wore.

The Veteran was afforded another VA examination in May 2010.  The Veteran reported that his leg swelling dated back to 2001 at least, maybe further.  On examination, there was 1+ pitting edema in the ankles and pre-tibial areas bilaterally, about the same on each side.  There was mild venous stasis hyperpigmentation with no active dermatitis in both lower legs.  There were superficial varicosities of both lower legs.  There were no areas of weeping, skin breakdown or ulceration noted bilaterally.  Subsequent addendum opinions in August and December 2010 opined as to the etiology of the Veteran's venous insufficiency.  

The Veteran was afforded another VA examination in November 2013.  The claims file was reviewed.  The examiner noted that the Veteran had a long standing history of venous insufficiency.  On examination, pedal pulse and post tibial pulse were palpable bilaterally.  The Veteran had trophic changes, thin skin, absence of hair, and stasis dermatitis bilaterally.  The Veteran also had a slight scar on right leg from a well healed ulcer. 

Most recently, the Veteran was afforded a VA examination in January 2016.  The electronic record was reviewed.  The examiner indicated that the Veteran exhibited fatigue in both legs after prolonged standing and walking.  Symptoms were relieved by compression hosiery.  The examiner also found persistent statis pigmentation in both legs and persistent edema that was incompletely relieved by elevation of extremity in both legs.  The examiner further noted that the Veteran's venous insufficiency of the lower extremities did not impact his ability to work.
  
Initially, the Board notes that the Veteran's bilateral venous insufficiency was  originally granted service connection by the Board in an April 2011 decision  on the basis that it was aggravated beyond its normal progression by the Veteran's service-connected diabetes.  In this regard, the medical evidence showed that the medication glitazone, which the Veteran began taking approximately in March 2001 to treat his diabetes, aggravated his venous insufficiency.  When rating a disability that has been aggravated by a service-connected disability, the baseline and current levels of severity of the aggravated disability are to be determined under the rating schedule and the extent of aggravation is to be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).  Therefore, in order to calculate the current rating that is warranted for the service-connected venous insufficiency of the right and left lower extremities, the baseline level of the disability prior to its aggravation by the service-connected diabetes must be determined.   

In an April 2011 rating decision, the RO effectuated the award of service connection and determined that the Veteran's vascular venous insufficiency of both lower extremities at baseline would be considered 20 percent disabling and it appears that the RO found that the Veteran's current severity level was also no more than 20 percent disabling.  The RO also appeared to indicate that the sole consequence of the Veteran's venous insufficiency was that it aggravated his peripheral neuropathy, which was currently separately evaluated.  Thus, in turn, the RO awarded a noncompensable evaluation.  

However, in an August 2012 rating decision, the RO determined that a clear and unmistakable error had been made in evaluating the Veteran's vascular venous insufficiency.  The RO found that a pre-aggravation evaluation of 10 percent was warranted because the medical evidence of record showed intermittent edema of extremity prior to aggravation of venous insufficiency beyond natural progression. A VA examination dated August 9, 2002, did not show edema. Therefore, edema was considered intermittent at that time.  The RO then determined that the medical evidence showed that the Veteran's current severity warranted a 40 percent evaluation and, thus, an evaluation of 30 percent (40 percent minus 10 percent) was warranted.  However, the RO found that a reduced evaluation of 10 percent was warranted as of June 23, 2010 as the medical evidence at that time showed that the Veteran met the criteria for a 20 percent rating.  Nevertheless, in a March 2014 rating decision, the RO determined that a 30 percent evaluation (a schedular 40 percent evaluation minus the 10 percent pre-aggravation percentage) was warranted from June 23, 2010 based on evidence showing persistent edema and stasis pigmentation with evidence of ulceration.

Subsequently, in a February 2016 rating decision, the RO awarded a 40 percent evaluation for both lower extremities, effective January 25, 2016, the date of the most recent VA examination.  However, the RO at this time did not consider the 10 percent pre-aggravation percentage when making this determination.  

The Board finds that the RO's determination regarding the baseline level of disability is problematic.  Some demonstration of the baseline disability is necessary in order to show an increase in severity.  See 71 Fed. Reg. 52744-01.  In this case, the medical evidence that the RO relied on to calculate the Veteran's pre-aggravation percentage of 10 percent was after the Veteran started taking the medication that has been deemed to be the cause of the aggravation.  In other words, this evidence does not address the baseline of the Veteran's disability before the aggravation occurred.    See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995); 71 Fed. Reg. 52744-01.  Unfortunately, prior medical records do not clearly address the severity of the Veteran's venous insufficiency of both lower extremities.  Importantly, subsequent medical evidence, to include the VA examinations, also does not clearly address the baseline of the Veteran's disability.  Moreover, the RO in its most recent rating decision appeared to indicate that the pre-aggravation baseline was zero percent as it did not subtract the prior 10 percent pre-aggravation percentage.  As such, as the record is not clear as to what the baseline of the Veteran's venous insufficiency was prior to aggravation, the Board finds that a noncompensable evaluation for each lower extremity should be assigned.  

In light of the such, on review of the evidence of record, the Board finds that the Veteran's venous insufficiency of the right and left lower extremities warrant a 40 percent rating for each leg, but no higher, for the entire appeal period.  In this regard, the evidence of record shows that the Veteran's symptoms in the right and left legs are most analogous to those associated with a 40 percent rating from the date of award of service connection.   Namely, the Veteran's lower extremities have shown persistent edema and stasis pigmentation since the date of award of service connection.  As such, a 40 percent rating under Diagnostic Code 7121 is warranted from June 14, 2004. 

However, the evidence of record does not show ulcerations in the right and left lower extremities that could be characterized as "persistent" for rating purposes to warrant a 60 percent rating or higher.  To the extent that the Veteran's has had ulcers on the right and left lower extremities during the appeal period, they have been intermittent at most, and not close to being persistent as contemplated by the regulations.  In sum, the evidence does not show persistent ulceration in the right or left lower extremity as required for a higher 60 percent disability rating.  As such, the Veteran's symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 60 percent disability level at any time during the appeal and are adequately compensated under the current 40 percent ratings.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of venous insufficiency.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also contemplates the descriptions of the Veteran's symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board considered the Veteran's statements when awarding 40 percent ratings for each leg from the date of service connection.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's vascular venous insufficiency of the right and left legs; however, the Board finds that his symptomatology is adequately contemplated in the current 40 percent ratings.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

As the Veteran has indicated that his disability has impacted his ability to work, the Board has also considered whether extraschedular referral is warranted.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected vascular venous insufficiency of the right and left lower extremities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the rating schedule fully contemplates the described symptomatology, to include edema, pain, varicose veins, discoloration, ulcers, fatigue, and difficult ambulation, and provides for a  higher rating than that assigned based on more significant functional impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the Veteran's venous insufficiency of both legs.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, the Board finds that a 40 percent rating, but no higher, for each extremity contemplates the frequency, severity, and duration of his symptoms associated with his vascular venous insufficiency of the right and left lower extremities and resolves all doubt in favor of the Veteran.  However, a preponderance of the evidence is against a higher rating.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107.

III.  SMC

The Veteran is also seeking entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on the basis of being housebound.  The Veteran, through his representative, has asserted that his wife assists with his personal care, to include bathing, dressing and grooming.  Further, due to the Veteran's venous insufficiency, he suffers from poor balance and weakness, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incidents to his daily environment, namely falls.  

Further, in a July 2014 statement, the Veteran's spouse stated that she had been providing care for the Veteran since September 2012 for his health conditions.  She assisted him with CPAP applications and personal care, including bathing, dressing and grooming, diabetic foot care, meal preparation, medication reminders, transportation and housekeeping.  She concluded that the Veteran was unable to do things on his own and must have his assistance.  

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the veteran has a single service-connected disability rated as 100 percent, without resort to individual unemployability, and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service- connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a result of his or her service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Service connection is in effect for vascular venous insufficiency, right lower extremity, rated as 40 percent disabling; vascular venous insufficiency, left lower extremity, rated as 40 percent disabling; diabetic retinopathy, cataracts status post removal with dry eyes, rated as 30 percent disabling; peripheral neuropathy, right lower extremity, rated as 30 percent disabling; peripheral neuropathy, left lower extremity, rated as 30 percent disabling; diabetes mellitus, type II, with abnormal kidney function, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, rated as 20 percent disabling; peripheral neuropathy, left upper extremity, rated as 20 percent disabling; right hand fourth metacarpal fracture, rated as noncompensable; onychomycosis, bilateral feet, rated as noncompensable; and erectile dysfunction, rated as noncompensable.  Again, a TDIU was in effect from June 14, 2004 to January 25, 2016, and a total 100 percent combined rating has been in effect from January 25, 2016.  

In support of his claim, the Veteran submitted an Examination for Housebound Status or Permanent for Regular Aid and Attendance, which was completed by his private medical doctor in October 2014.  The examiner observed that the Veteran had diabetic neuropathy, venous insufficiency, degenerative joint disease of the knees, and obesity.  The Veteran was able to feed himself and prepare his own meals.  He was not legally blind and had normal upper extremity function.  He also did not require nursing home care and was able to manage his own financial affairs.  However, he had poor compliance with his medications and needed assistance.  Moreover, the examiner indicated that the Veteran needed assistance washing his feet and getting in and out of tub independently.  He also needed assistance putting on his socks and shoes.  The examiner observed that the Veteran's obesity made it difficult to bend over and reach his feet for care.  The examiner noted that it was critical to have good foot care to prevent infection.  The examiner also noted that the Veteran's knees had decreased range of motion and there was absent sensation to monofilament testing.  The Veteran walked with a limp and had to use his arms when rising from a chair.  The examiner also noted that the Veteran had poor balance and had fallen in the past.  The examiner noted that the Veteran's chronic venous stasis and diabetic neuropathy contributed to his poor balance.  The Veteran left the house on a daily basis and sometimes drove.  

Again, the Veteran was afforded a VA Examination in January 2016.  The electronic record was reviewed.  The examiner noted that the Veteran's wife assisted him with his socks and shoes.  The Veteran could not do dishes anymore because he is afraid of cutting himself on sharp objects.  The Veteran was ambulatory without assistive device.  He used no braces or hearing aids.  He was able to drive and drove to the examination.  He was able to use a computer.  He was also able to stand a half hour and walk two blocks.  The limiting factor was the Veteran's breathing as he got shortness of breath.  He had fallen twice in the last week six weeks.  The examiner observed that the Veteran was able to independently dress and undress for the physical examination today.  The Veteran was no longer able to golf because of his knees.  However, he did woodworking consisting of making shelves and cabinets.  

The Veteran and his wife lived in a one level home at Cass Lake on the Reservation.  The Veteran got up at about 5 AM. He got on the computer and checked his e-mail and looked at the news.  Then he played a few games of solitaire.  He subsequently got showered and dressed.  He was independent in his activities of daily living except his wife assists with shoes and socks.  The Veteran reported that he can do it, but it takes him awhile.  He then went and visited his 6 month old grandson who lives 14 miles away.  The Veteran drives there.  He says he does not eat until 1 PM when Meals on Wheels arrives with his meals.  They come Monday through Friday and provide one meal a day.  He snacks the rest of the time.  He says he might eat a candy bar or stop at McDonalds.  During the week, he may go to the grocery store.  He does not go to church.  He is of the Bahai faith.  He has a cat and a dog named Chief.  The Veteran plays fetch with him and throws a tennis ball.  The Reservation provides snow removal and care of the lawn in the summer time. His wife washes the clothes.  He helps fold the clothes.  The Veteran does some house work and helps pick up the place.  He cooks meals, which include gulosh and Spanish rice.  He says he is famous for his potato salad.

After examining the Veteran and taking a thorough history, including a detailed description of the Veteran's daily activities, the examiner determined that the Veteran's service-connected disabilities did not require the regular aid and attendance of another person.  The examiner rationalized that the Veteran is able to independently protect himself from hazards, keep himself clean and presentable, feed himself, ambulate without assistive device and drive independently at this time.  Moreover, the examiner opined that the Veteran's service-connected disabilities did not confine the Veteran to his dwelling or immediate premises.  The examiner observed that the Veteran drives to the grocery store, to his appointment today although his wife accompanied him, and 14 miles to see his new baby grandson.  

The Veteran's representative has asserted that this examination is inadequate as the examiner did not specifically address the Veteran's wife's July 2014 statement and the October 2014 examination.  Nevertheless, the examiner clearly indicated that the record was reviewed, which included these two documents.  Moreover, the Veteran's spouse was present at the examination and the examiner thoroughly outlined the Veteran's functional limitations, to include his daily routine.  Again, the examination was based upon review of the electronic record, consideration of the Veteran's pertinent medical history, his lay assertions and current complaints.  Thus, the Board finds that the examination is sufficient for appellate review and of high probative value.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Based on the evidence of record, the Board must conclude that the criteria for aid and attendance benefits are not met.  In this regard, the January 2016 VA examiner clearly found that the Veteran's service-connected disabilities did not require the regular aid and attendance of another person and outlined the Veteran's daily routine to support such finding.  Importantly, the Veteran was found to be independent in his activities of daily living except his wife assists with shoes and socks.  However, the Veteran reported that he can do it, but it takes him awhile.  Moreover, the Veteran reported that he was able to drive and left the house daily.  

Further, the evidence of record shows that the Veteran is not a patient in a nursing home due to mental or physical incapacity.  Moreover, he is not permanently bedridden nor has he lost the use of his hands or feet.  The January 2016 VA examination clearly shows that the Veteran leaves his home and his able to ambulate without the use of assistive devices.  

The Board recognizes that the October 2014 examination showed that the Veteran needed assistance in some daily activities, such as putting his socks and shoes on and cleaning his feet.  It was also noted that he had poor balance.   However, while this report indicates that the Veteran has some difficulties with the activities of daily living, he is not dependent solely on others to perform such daily tasks as dressing and feeding himself, using the bathroom, or eating.  Moreover, this examination report also addressed the combined functional impairment of the Veteran's service-connected disabilities and his nonservice-connected disabilities, primarily his bilateral knee degenerative joint disease and obesity.  This examination does not indicate that service-connected disabilities, irrespective of any impairment from his nonservice-connected disabilities, renders the Veteran unable to protect himself from the hazards of daily living.  The above examination findings otherwise do not reflect that the criteria for aid and attendance are met with consideration of solely service-connected disabilities. 

Similarly, a review of the VA and private treatment records likewise fail to reveal that the Veteran's service-connected disabilities result in the anatomical loss or loss of use of both feet or one hand and one foot, or blindness in both eyes, or renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.

Likewise, the Board acknowledges the spouse's statement where she indicated that she had to assist the Veteran with CPAP applications as well as personal care, including bathing, dressing and grooming, diabetic foot care, meal preparation, medication reminders, transportation and housekeeping; and that the Veteran was unable to do things on his own.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  While the Veteran's spouse's is competent to report that she does such things to assist the Veteran, the question of causation extends beyond an immediately observable cause-and-effect relationship.  In other words, she is not competent to attribute the need for assistance to the Veteran's service-connected disorders as opposed to his nonservice-connected disorders.  Moreover, her statement were subsequently contradicted by the Veteran himself when he reported to the VA examiner that he was able to dress himself, feed himself and drive himself as well as prepare food and assist with housework.  Thus, the Board finds that the spouse's June 2014 statement is outweighed by the January 2016 VA examination with opinion, which found that the Veteran did not require the regular aid and attendance of another person.  

In sum, the evidence does not establish that the Veteran's service-connected disabilities render him unable to attend to the needs of daily living without the regular aid and assistance of another person.  Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).  As the preponderance of the evidence is against this claim, the doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

The Board has also given consideration as to whether the Veteran is housebound.  38 C.F.R. § 3.351(d).  Again, a preponderance of the evidence is against a finding that the criteria for housebound benefits have been met.  Although the Veteran has had a TDIU rating since June 14, 20014 and 100 percent total combined rating since January 25, 2016, the evidence shows that he is not housebound due to his service-connected disabilities.  In other words, the Veteran was not substantially confined, as a result of his service-connected disabilities, to his dwelling and the immediate premises, nor was he institutionalized due to his service-connected disabilities.  Moreover, the Veteran does not meet the criteria for special monthly compensation because he does not have a single service-connected disability rated as 100 percent and a separate service-connected disability or disabilities independently ratable at 60 percent.  The Board recognizes that in Bradley v. Peake, 22 Vet. App. 280 (2008), however, the Court concluded that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Nevertheless, here, the Veteran does not meet the requirements of having a single disability evaluated as 100 percent disabling as required for special monthly compensation at the housebound rate.  Therefore, based on the above analysis, the Veteran's claim must be denied.


ORDER

A 40 percent rating, but no higher, for vascular venous insufficiency of the right lower extremity is granted, effective June 14, 2004, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent rating, but no higher, for vascular venous insufficiency of the left lower extremity is granted, effective June 14, 2004, subject to the law and regulations governing the payment of monetary benefits.

SMC based on the need for regular aid and attendance or being housebound is denied. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


